DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/11/2022 is noted. Regarding the Office action mailed 04/12/2022, the rejection of claims 70-77, 79 and 84 under 35 USC 103 over Hutchison (2012/0302448) in view of Kartalov (2015/0057178) is maintained and reiterated below. The rejection has been updated to reflect the new limitations in the amended claims. Applicant’s arguments will be addressed following the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 70-77, 79, 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al. (US 2012/0302448, IDS reference) in view of Kartalov et al. (US 2015/0057178, IDS reference).
With regard to claim 70 Hutchison disclosed:
A method for performing a digital assay,
See, e.g., paragraph [0016]: “Methods of the invention involve forming sample droplets containing target nucleic acid. Ideally, methods of the invention comprise forming droplets for digital PCR.”
comprising: (a) partitioning into a plurality of partitions (i) three or more nucleic acid targets and (ii) a set of nucleic acid probes comprising a first nucleic acid probe, a second nucleic acid probe, and a third nucleic acid probe;
See, e.g., paragraph [0006]: “Digital PCR (dPCR) is an alternative quantitation method in which dilute samples are divided into many separate reactions.”
See, e.g., paragraph [0009]: “Microfluidic droplets for multiplex analysis according to the invention contain a plurality of probes that hybridize to amplicons produced in the droplets. Preferably, the droplet contains two or more probes, e.g., 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 16, 18, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 60, 75, 80, 85, 90, 95, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 500, or more probes…The plurality of probes can include one or more groups of probes at varying concentrations. The one or more groups of probes can include the same detectable label which will vary in intensity upon detection, due to the varying probe concentrations. ”
Paragraph [0018] (emphasis provided): “Haplotypes refer to the presence of two or more variants on the same nucleic acid strand…Because each droplet contains only one template strand it is an ideal vessel for the determination of haplotypes. The detection of two or more variants in a single droplet that contains a single intact nucleic acid strand identifies the haplotype of the variants on that strand. The presence of two or more markers in the same droplet can be identified by such methods as the presence of dyes of multiple colors or the increase in the intensity of a single dye or a combination of both.” Note that “more” than two must be at least three.
See, e.g., paragraph [0150]: “One method of the invention involves performing higher-plex assays with a single probe color (i.e. fluorophore). As described above, probe fluorescent intensities can be adjusted by a variety of means such that each intensity level uniquely identifies a DNA target. For example, targets T1, T2, T3, and T4 might be uniquely identified by intensity levels I1, I2, I3, and I4.”
wherein at least one partition of the plurality of partitions comprises two or more different nucleic acid targets
Paragraph [0008]: “Even though the number of PCR primer pairs per droplet is greater than one, there is only one template molecule per droplet, and thus, in some implementations, there is only one primer pair per droplet that is being utilized at one time…However, as described below in relation to detection of haplotypes, other implementations advantageously allow detection of multiple loci on a single template using multiple primer pairs, preferably designed to minimize bias.”
Paragraph [0018]: “Because each droplet contains only one template strand it is an ideal vessel for the determination of haplotypes. The detection of two or more variants in a single droplet that contains a single intact nucleic acid strand identifies the haplotype of the variants on that strand. The presence of two or more markers in the same droplet can be identified by such methods as the presence of dyes of multiple colors or the increase in the intensity of a single dye or a combination of both. Any method that allows the identification of multiple variants in a single droplet enables the determination of a samples haplotype.”
Paragraphs [0047], [0155] and Figure 22, which describes a haplotype analysis. Haplotype analysis is based on the presence of two different targets on a single nucleic acid strand. Therefore, for haplotype analysis purposes, Hutchison discloses the presence of at least two targets (albeit residing on a single template nucleic acid molecule) within the same droplet. While the example in paragraph [0155] does not make use of the signal strategy recited in step c (see below), Hutchison disclosed that an alternative to the use of probes of different colors was the use of different intensities of a single dye (paragraph [0018]). Thus, it would have been obvious to use Hutchison’s disclosed strategy of discriminating probes for different targets, yet bearing the same dye, based in different intensities (as discussed below) for haplotype analysis.
(b) amplifying the three or more nucleic acid targets in the partitions;
Paragraph [0018] (emphasis provided): “Haplotypes refer to the presence of two or more variants on the same nucleic acid strand…Because each droplet contains only one template strand it is an ideal vessel for the determination of haplotypes. The detection of two or more variants in a single droplet that contains a single intact nucleic acid strand identifies the haplotype of the variants on that strand. The presence of two or more markers in the same droplet can be identified by such methods as the presence of dyes of multiple colors or the increase in the intensity of a single dye or a combination of both.” Note that “more” than two must be at least three.
(c) generating N signals from the set of nucleic acid probes, each of which N signals corresponds to the presence of a unique combination of nucleic acid targets of the three or more nucleic acid targets in a partition of the plurality of partitions;
See, e.g., figure 5 and paragraphs [0120]-[0125], which describes an example in which 5 targets were amplified (TERT, RNaseP, E1a, SMN1 and SMN2) in a droplet digital PCR method. As shown in figure 5C, the three probes labeled with VIC (TERT, RNaseP and E1a) resulted in 3 different signals, each corresponding to a different probe, and each characterized by a different signal intensity. It would have therefore been obvious to use this disclosed strategy in the case were the targets were variant alleles for haplotype analysis, as discussed in paragraphs [0018], [0047] and [0155] (see discussion of step a above).
and (d) detecting the N signals in a single optical channel;
See, e.g., figure 5 and paragraphs [0120]-[0125], which describes an example in which 5 targets were amplified (TERT, RNaseP, E1a, SMN1 and SMN2) in a droplet digital PCR method. As shown in figure 5C, the three probes labeled with VIC (TERT, RNaseP and E1a) were all detected in a single optical channel (the VIC channel). It would have therefore been obvious to use this disclosed strategy in the case were the targets were variant alleles for haplotype analysis, as discussed in paragraphs [0018], [0047] and [0155] (see discussion of step a above).
With regard to claim 71, see figure 5 and paragraphs [0120]-[0125], which describes an example in which 5 targets were amplified (TERT, RNaseP, E1a, SMN1 and SMN2) in a droplet digital PCR method. As shown in figure 5C, the three probes labeled with VIC (TERT, RNaseP and E1a) resulted in 3 different signals. It would have therefore been obvious to use this disclosed strategy in the case were the targets were variant alleles for haplotype analysis, as discussed in paragraphs [0018], [0047] and [0155] (see discussion of step a above).
With regard to claims 72-74, 76 and 77 see paragraph [0150]: “One method of the invention involves performing higher-plex assays with a single probe color (i.e. fluorophore). As described above, probe fluorescent intensities can be adjusted by a variety of means such that each intensity level uniquely identifies a DNA target. For example, targets T1, T2, T3, and T4 might be uniquely identified by intensity levels I1, I2, I3, and I4.” See also figure 5 and paragraphs [0120]-[0125], which describes an example in which 5 targets were amplified (TERT, RNaseP, E1a, SMN1 and SMN2) in a droplet digital PCR method. As shown in figure 5C, the three probes labeled with VIC (TERT, RNaseP and E1a) resulted in 3 different signals, each corresponding to a different probe, and each characterized by a different signal intensity. It would have therefore been obvious to use this disclosed strategy in the case were the targets were variant alleles for haplotype analysis, as discussed in paragraphs [0018], [0047] and [0155] (see discussion of step a above).
With regard to claim 79, see paragraph [0017]: “The targets are then amplified in the droplets. Any method known in the art may be used to amplify the target nucleic acids either linearly or exponentially.” PCR involves nucleic acid extension (i.e. primer extension).
With regard to claim 84, Hutchison disclosed droplets; see e.g. paragraph [0017]: “The targets are then amplified in the droplets.”
With regard to new claim 85, the phrase “each combination of said three or more nucleic acid targets”, in the context of Hutchison’s haplotype analysis, can be construed to refer to the two chromosomes (maternal and paternal) bearing the targets being analyzed. For example, an individual may inherit allele a of target A, allele b’ of target B, and allele c of target C on the maternal chromosome (that is one combination of the three targets), and may inherit allele a’, allele b, and allele c’ on the paternal chromosome (that this the other combination of the three targets). It would have been obvious when partitioning the subjects DNA into droplets for haplotype analysis as discussed by Hutchison that some droplets would contain the maternal combination, and other droplets would contain the paternal combination.
While Hutchison disclosed different probes having the same fluorescent label present in the mixture at different concentrations, resulting in different signal intensities (e.g. paragraph [0150), Hutchison did not specifically disclose the concentrations in an X, 2X, 4X, 8X as recited in claims 70 and 75.
However, Hutchison did disclose (paragraph [0150]): “…the maximum number of intensity levels possible for unique identification of targets is related to the resolution of the different intensity levels…”. Thus, probe concentrations would need to differ sufficiently to be resolved as discrete signals (as seen, e.g., in figure 5C).
Kartalov also disclosed methods of multiplexing based on (among other things) signal intensity of probes having the same fluorophore (see Example 3, paragraphs [0184]-[0185]). Kartalov disclosed: “As shown in Table 17, each analyte was encoded as a single value of fluorescence intensity in a single color. In this case, as described elsewhere in this disclosure, the coding scheme is non-degenerate by design. This is achieved by assigning an intensity value to each analyte that is equal to the cumulative intensity values for the prior analytes, plus one…The fluorescence signals generated by the respective probes in positive-control end-point PCR reactions were measured and used to calculate the probe concentrations that would produce lx, 2x, and 4x signal intensities.”
In addition, Kartalov stated (paragraph [0156]): “The methods described in this disclosure are compatible with a variety of amplification methods, including quantitative PCR (qPCR) methods, end point PCR methods, reverse transcriptase PCR, and digital PCR methods. Digital PCR methods (e.g., DROPLET DIGITAL (BIORAD) and DYNAMIC ARRAY (FLUIDIGM)) produce highly sensitive quantification of polynucleotide copy numbers. The methods provided herein can be easily integrated into these systems to significantly expand their throughput by allowing multiplexing in a droplet or a dynamic array.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to vary the concentrations of the different probes when practicing the method of Hutchison to provide for appropriate resolution between probe intensities. Since Kartalov had already disclosed the concept of having signal intensities of a single color vary among targets in a fashion such that the intensity of the next probe equaled the cumulative intensities of the previous probes plus 1 (e.g. 1x, 2x, 4x, 8x), it would have been obvious to use this encoding scheme when setting the probe concentrations in the practice of Hutchison’s method (thus arriving at probe concentrations in a 1x, 2x, 4x, 8x progression). Moreover, Kartalov expressly suggested applying his methods to a digital PCR regime.

Claims 78 and 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al. (US 2012/0302448, IDS reference) in view of Kartalov et al. (US 2015/0057178, IDS reference) as applied to claims 70-77, 79, 84 and 85 above, and further in view of Jouvenot (US 2014/0171341, IDS reference).
The disclosures of Hutchison and Kartalov have been discussed. Both discussed multiplexing based on different probe intensities for different targets, where the different probe intensities were achieved by varying the concentration of each probe. Neither of these documents disclosed using probes with different fluorophores, but detectable in a single optical channel (as recited in claim 78). Neither of these documents disclosed achieving different probe intensities by using probes wherein each probe per se had a different fluorescence intensity (as recited in claim 82), achieved either by (i) using a different number of fluorophores (each having the same intensity) on each probe (as recited in claim 80), or (ii) using different fluorophores (each having a different intensity) on each probe (as recited in claim 81 and implied in claim 83; implied because claim 83 recites that the fourth probe comprises “a fluorophore” with an intensity level of at least about 8Y, whereas the first probe, second probe and third probe have intensity levels of at least about Y, 2Y and 4Y, respectively, though it is not stated whether these latter intensities result from the use of different fluorophores, different numbers of fluorophores, or different concentrations of probe).
Jouvenot also disclosed multiplexing based on probe intensity. Specifically, Jouvenot disclosed (paragraph [0084], emphasis provided):
Fluorophores 92, 94, which may be the same or different, create detectable but distinguishable signals in the same channel, allowing multiplexing in that channel. The signals may be distinguishable because an aspect of the fluorescence is different for one fluorophore than for the other fluorophore(s). For example, the intensity associated with one fluorophore, following reaction, may be lower or higher than the intensity(ies) associated with the other fluorophore(s). In some embodiments, one probe may be labeled with a different number of fluorophores than the other probe, and/or the probes may be located in slightly different local environments, creating a different level of fluorescence for each probe following reaction. Alternatively, or in addition, both probes may be labeled with the same number of fluorophores (e.g., one fluorophore), but there may be more or less of one probe than the other in the sample, so that a greater or smaller signal is created when the reactions have occurred. In some cases, the fluorophores themselves might be different, with one more or less intrinsically fluorescent than the other (e.g., due to differences in extinction coefficient, quantum yield, etc.), so long as each fluorophore can be detected in the same channel.
The language “…one probe may be labeled with a different number of fluorophores than the other probe…” implies that, in the embodiment of using a different number of fluorophores to achieve different signal intensities, each of said fluorophores itself has the same intensity. If the fluorophores already had different intensities, there would be no reason to use different numbers of such fluorophores.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined disclosures of Hutchison and Kartalov by, instead of using a different probe concentrations to achieve different intensities (a technique also mentioned by Jouvenot; see above), using either different numbers of fluorophores having the same intensity on each probe (thus meeting the limitations of claims 80 and 82), or using different fluorophores having different intrinsic intensities on each probe (thus meeting the limitations of claims 78, 81, 82 and 83). Either technique would have been obvious because Jouvenot taught them as alternatives to varying probe concentration in order to achieve different signal intensities for different probes, for the purpose of multiplexing in a single optical channel. The rationale to use signal intensities of Y, 2Y, 4Y and 8Y is the same as the rationale to use probe concentrations of X, 2X, 4X and 8X as discussed in the rejection of claim 70 (i.e. based on the teachings of Kartalov).

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicant argues:

    PNG
    media_image1.png
    378
    978
    media_image1.png
    Greyscale

This argument is not persuasive. Hutchison’s disclosure does suggest these features (see discussion of haplotyping “two or more” markers in the context of haplotype analysis as discussed in the rejection).
Applicant argues that Hutchison discourages the use of droplets comprising more than one target allele or a combination of targets in a given droplet. This argument is not persuasive in view of Hutchison’s disclosure of haplotyping analysis, as discussed in the revised rejection. In fact, haplotype analysis as disclosed by Hutchison would require the presence of multiple targets in the same droplet. Otherwise the linkage between the alleles of the two different targets would be impossible to determine.

Conclusion
To the extent that the revised rejection is considered “new grounds” for pointing out different teachings in the disclosure of Hutchison, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637